Citation Nr: 0312712	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder 
with sciatic nerve involvement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran had active service from March to November 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that found that new and material 
evidence to reopen a claim for service connection for a low 
back disorder with sciatic nerve involvement had not been 
submitted.  

This case was previously remanded in September 1999.  

In May 1999, a hearing was held before the undersigned at the 
RO.  A transcript of that hearing is of record.  

When this case was before the Board in September 1999, it was 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for a low back 
disorder with sciatic nerve involvement.  The case was 
remanded to the RO for additional development.  In April 
2003, following the requested development, the RO considered 
the claim de novo and denied it on the merits.  The matter is 
now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A low back disorder with sciatic nerve involvement is 
attributable to a back injury sustained while the veteran was 
on active duty.  



CONCLUSION OF LAW

A low back disorder with sciatic nerve involvement was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that his spine was 
found to be normal during an enlistment examination in 
February 1976.  Treatment records dated in March 1976 showed 
that the veteran had fallen, resulting in a tender 
lumbosacral spine and decreased motion.  X-rays of the spine 
and neurological testing were within normal limits, and a 
diagnosis of back strain was given.  An x-ray report dated in 
August 1976 was described as within normal limits, with 
evidence of hypoplasia of the left L1 transverse process and 
no evidence of spondylolisthesis or spondylolysis.  Medical 
Board records dated in May 1976 reflected a diagnosis of a 
contusion in the lumbosacral region with frank low back pain 
and an inability to perform prolonged standing or sitting.  

A response to a Congressional inquiry dated in September 1976 
by the chief of the orthopedic service at a service hospital 
indicated that the veteran had sustained what could be 
described as a contusion of the lumbosacral region of the 
spine following which he had an intermittent low back pain 
syndrome.  The orthopedist noted that the veteran's back 
problems had resolved slowly using conservative treatment, 
although the veteran was still unable to perform prolonged 
standing or sitting activities due to low back pain.  An 
examination revealed some lingering symptoms, including 
slight tenderness in the sciatic notch on the left side and 
straight leg raising that was positive at 70 degrees on the 
left.  The latter finding was felt to be consistent with his 
type of injury and generally persisted for some time, 
resolving with conservative care and with time.  It was felt 
that it had already resolved considerably, but there remained 
an inability to perform prolonged standing or sitting 
activities "related to chronic low back pain on the 
[veteran's] part."  The veteran was considered unfit for 
retention because the orthopedist did not feel that he could 
undergo basic training with these problems.  The orthopedist 
said that the regulation invoked to effect the veteran's 
separation was generally used when there was a considerable 
period of time involved in the individual's recuperation and 
it was felt that his condition was at least considered 
chronic, although perhaps not permanent, was particularly 
aggravated by strenuous physical activities, and the 
individual was unlikely to recover to a state where he could 
perform as required in basic training.  The veteran's case 
was to be referred to a Medical Evaluation Board and 
eventually a physical evaluation board for separation from 
service.  

A VA examination in February 1977 showed that the veteran's 
spine was straight and his pelvis level.  Lumbar lordosis was 
maintained, and no paravertebral muscle spasm was found.  
Forward bending was to 75 degrees because of complaints of 
tension in the posterior thigh muscles.  The veteran had full 
range of motion in backward bending, bending to either side, 
and turning the upper part of his torso to either side.  X-
rays found that no significant pathologic changes were 
demonstrated in bone or joint structures.  No abnormal 
clinical neurological findings were noted.  Straight leg 
raising was negative for backache, and the diagnosis was 
negative examination.  

Records of private treatment show that the veteran was 
treated for back pain in March 1995 and was found to have a 
positive straight leg raising test at 25 degrees and muscle 
fasciculation in the right paraspinal muscle.  The veteran 
continued to report back pain and was found to have decreased 
range of motion in the spine during treatment throughout 1995 
and 1996.  

VA treatment records dated in May 1996 show that the veteran 
had back spasms in the paraspinal muscles with no focal 
defects neurologically.  The diagnosis was chronic low back 
pain and lumbar strain without radiculopathy.  VA x-rays in 
January 1997 showed grade I retrolisthesis with L5 
posteriorly positioned on S1, with a suggestion of a pars 
defect at L5 on the left.  Hypoplastic transverse processes 
were seen on the left at L1 and L2 and on the right at L4, 
with a possible underlying fracture.  Magnetic resonance 
imaging (MRI) in January 1998 showed mild diffuse lumbar 
spondylolysis, with no definite evidence of canal compression 
or neural foraminal narrowing.  VA records show that that 
veteran received regular treatment for back pain from May 
1996 to April 1999.  

During a Board hearing in May 1999, the veteran testified 
that he injured his back while in service during a fall in 
about March 1976.  He stated that he currently had chronic 
back pain, for which he was taking medication, and had been 
diagnosed with spondylolysis.  The veteran stated that he had 
had chronic back pain since his back injury in service.  

VA x-rays in July 1999 visualized very minimal degenerative 
hypertrophic changes and loss of the normal lordotic 
curvature of the lumbar spine, which could have been 
secondary to paraspinal muscle spasm.  

VA treatment records dated in August 1999 show that the 
veteran had a decreased lordotic curve and minimal 
degenerative hypertrophic changes.  

Analysis

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to the issue in this case in view 
of the disposition reached.  Although development was 
undertaken by the Board following certification of the 
appeal, the Board finds it unnecessary to obtain the 
veteran's waiver of initial RO consideration of this evidence 
because of the complete grant of the benefit sought on 
appeal.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003); 38 C.F.R. § 20.1304(c) (as in 
effect prior to Feb. 22, 2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, it must be 
shown that any current disability is related to service or to 
an incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

The record shows that the veteran has been treated for a back 
disorder since 1995, which was diagnosed as mild diffuse 
lumbar spondylolysis on a January 1998 MRI report.  
Subsequent VA records dated in July and August 1999 reflect 
continuing treatment for a back disorder.  The question is 
whether the current back pathology is related to the back 
injury that the veteran sustained in service.  

The VA orthopedic examiner reviewed the record in April 2003 
and interpreted x-rays as showing some moderate lumbar 
spondylosis that was worse at L4-5 and L5-S1.  No 
spondylolysis, spondylolisthesis, or apparent traumatic 
abnormalities were visualized.  The L1 left-sided transverse 
process was somewhat hypoplastic, but this was felt to be a 
congenital abnormality that had likely been present since 
birth.  The examiner noted that the veteran had sustained a 
lumbar strain in 1976 as a result of a slip-and-fall 
incident.  Currently, however, the veteran's pain was more 
likely related to degenerative spondylosis than to a lumbar 
strain.  The examiner was of the opinion that the lumbar 
spondylosis was not etiologically related to the low back 
injury in service.  

The VA neurologic examiner reviewed the record in April 2003 
and, on examination, found that the veteran had an absent 
right ankle jerk.  The examiner concluded following a normal 
EMG that the veteran had chronic low back pain with right S1 
radiculopathy, which was the cause of the absent right ankle 
jerk.  The neurologic examiner diagnosed chronic low back 
pain with right S1 radiculopathy and concluded that the 
diagnosed disorder was as likely as not related to the 
veteran's back injury in service.  

The Board is thus left with etiologic opinions that are at 
odds.  The Board notes, however, that the veteran's inservice 
back injury was regarded as sufficiently severe as to render 
him unsuitable for the physical rigors of basic training.  
The chief of the orthopedic service who reviewed his case in 
September 1976 came very close to finding chronicity in 
service as a result of the inservice back injury in service, 
although a chronic low back disorder was not shown on the VA 
examination in 1977.  See 38 C.F.R. § 3.303(b).  In denying 
the veteran's application to reopen in August 1996, the RO 
noted that recent private medical reports mentioned that the 
veteran was a construction worker.  The record does not 
document renewed back complaints prior to March 1995, when 
the veteran was seen privately and it was reported that he 
was a construction worker.  It was then - more than a year 
before he filed his application to reopen his claim and at a 
time when he was seeking treatment for his back condition - 
that he gave a history of back problems since 1976.  If it 
was reasonable to conclude, as the service orthopedist did, 
that the inservice injury precluded the rigors of basic 
training, then it is reasonable to conclude that the rigors 
of construction work could have aggravated a back already 
weakened by an inservice injury and caused it to become 
sufficiently symptomatic to impel the veteran to seek medical 
attention.  Of course, the record thereafter shows that the 
veteran had a number of intercurrent injuries, but the 
condition of his back when he sought medical attention in 
March 1995 can certainly be read as consistent with the 
etiologic opinion of the neurologic examiner in April 2003.  
Although it was reported in March 1995 that a myelogram eight 
years previously had been negative, that evidence is not 
dispositive with respect to the weakened state of his back as 
a result of the inservice injury.  In any case, the Board 
concludes that the veteran is entitled to the benefit of the 
doubt on the material issue of whether his low back 
disability is related to his inservice back injury, 
especially in light of the opinion of the VA neurologic 
examiner.  See 38 U.S.C.A. § 5107(b).  It follows that the 
claim for service connection for a low back disorder with 
sciatic nerve involvement must be granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  



ORDER

Service connection for a low back disorder with sciatic nerve 
involvement is granted.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

